DETAILED ACTION
Claims 2-21 are pending as amended on 03/08/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 7, 10-14 & 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al., US 10,257,986.
With regard to claims 2, 7, 10-12 & 19, Porter teaches various known methods for forming & using a baling wrap, wherein a continuous web (4/50) is provided from a rotating spool (3), adhesive tape assemblies (A) are applied thereon via a first adhesive surface (40), the web is wound, adhering a third adhesive surface (42) of the tape assemblies to the other side of the web, and the web is later unwound, dividing the tape assembly by peeling a release layer (8a) and exposing a second adhesive surface opposite the first, such that a section of the unwound web having exposed adhesive thereon can be separated in order to wrap a bale of cotton or the like and secure the wrap via the exposed adhesive (throughout, e.g. abstract, [FIGS. 2, 16-22]).
With regard to claims 3-4 & 20-21, Porter also teaches webs/spools having a plurality of segments between 15-25 meters in length [Col. 4, 20-42].
With regard to claims 5 & 13-14, Porter also teaches segments formed via perforations (10/54) adjacent the tape assemblies (e.g. [FIGS. 2, 17]).
With regard to claims 17-18, Porter also teaches performing wrapping on a cotton harvest with an agricultural baler [Col. 1, 5-20 & Col. 8, 16-18].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al., US 10,257,986.
The teachings of Porter have been detailed above, and while it is not clear whether this reference teaches spooling with spacing such that first/third adhesive surfaces are bonded on the opposite sides of the web and also on opposite sides of the perforation, this would have been obvious for one of ordinary skill in the art to try, as same/opposite side of the perforation placements would have been the only two possibilities during spooling (note also the opposite side placements in other embodiments such as that of Figure 8) and would have created substantially similarly functioning wraps.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al., US 10,257,986 in view of Glenna et al., US 6,632,311.
The teachings of Porter have been detailed above, and while it is not clear whether this reference teaches supplying tape assemblies from continuous stock that is separated into segments, it is believed that this would generally have been obvious, both because of the prior art’s similar instructions to supply a continuous web of wraps which are separated into segments, and because batch/continuous processes are generally considered obvious in view of one another unless a new and unexpected result is produced; see MPEP 2144.04(V)E.  Further, such a process was also known in the art, as shown for example by Glenna, which provides continuous adhesive tape stock across a roll of web material and subsequently severs it [FIG. 8], and it would have been obvious for one of ordinary skill in the art to combine the teachings of Glenna with those of Porter, in order to streamline lamination of tape assembly material using a well-known technique with predictable success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745